Article 3(a) of the interstate Agreement on Detainers, adopted in this Commonwealth by St. 1965, c. 892, § 1, provides that a prisoner in another State, who requests final disposition of an untried indictment, information or complaint in Massachusetts, on the basis of which a detainer has been lodged against him, “shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court” written notice of his place of confinement and his request for disposition. Here the defendant mailed his request for disposition on October 1, 1975; but the record does not disclose the date of its receipt by the appropriate Massachusetts officials. He was brought to trial on April 5, 1976, one hundred eighty-seven days after the request was mailed. Other jurisdictions which have adopted the Agreement on Detainers are divided on the question whether the one hundred eighty day period begins on the date (a) on which the defendant requests the warden of the institution in which he is confined to forward the necessary papers (Beebe v. State, 346 A.2d 169, 171 [Del. 1975]), (b) on which the papers are actually mailed (State v. Wood, 241 N.W.2d 8, 11-13 [Iowa 1976]), or (c) on which the authorities in the other State receive the request for prompt disposition (Commonwealth v. Fisher, 451 Pa. 102, 104-105 [1973]). See Davidson v. State, 18 Md. App. 61, 67 (1972), cert. den. 269 Md. 757 (1973). The defendant does not argue that there was delay between his request to the warden and the mailing of his application. For the following reasons we need not decide whether the mailing or the receipt of the request triggers the run*813ning of the detainer statute under Massachusetts law. Compare Conte v. School Comm. of Methuen, 4 Mass. App. Ct. 600, 603-604 (1976). The statute provides that for “good cause” the court with jurisdiction over the case may grant “any necessary or reasonable continuance.” Here the cases were called for trial on March 25, 1976; but the court continued the cases because only one day remained in the session which gave insufficient time in which to complete the trial; and the following session was not scheduled to begin until April 5. The continuance was necessary and reasonable in light of scheduling difficulties. See Commonwealth v. Ambers, 4 Mass. App. Ct. 647, 652-653 (1976). See also State v. Mason, 90 N.J. Super. 464, 474 (1966). With the period between March 25 and April 5 thus excluded from the running of the statute (see Dennett v. State, 19 Md. App. 376, 384 [1973], cert. den. 271 Md. 734 [1974], and cases cited), the defendant was brought to trial within one hundred eighty days of the mailing and, therefore necessarily, of the receipt of the request. Consequently, we need not determine whether either of the two earlier continuances was granted for good cause.
Richard J. Hayes for the defendant.
James W. Sahakian, Special Assistant District Attorney (Peter W. Agnes, Jr., Assistant District Attorney, with him) for the Commonwealth.

Judgments affirmed.